 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JAMALL BAKER,

 9                             Plaintiff,                 Case No. C17-1678-RSL-MAT

10          v.                                            ORDER GRANTING STIPULATED
                                                          MOTION FOR EXTENSION OF TIME
11   JERALD GRANT, et al.,

12                             Defendants.

13

14          Currently before the Court is the parties’ stipulated motion requesting a 30-day extension

15   of time to file their joint status report. Finding good cause, the Court GRANTS the stipulated

16   motion (Dkt. 109) and ORDERS the parties to file their joint status report by August 9, 2019.

17          The Clerk is directed to send copies of this order to the parties and to the Honorable Robert

18   S. Lasnik.

19          Dated this 12th day of July, 2019.

20

21                                                        A
                                                          Mary Alice Theiler
22                                                        United States Magistrate Judge

23



     ORDER GRANTING STIPULATED
     MOTION FOR EXTENSION OF TIME - 1
